Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchan*530dise covered by tbe above enumerated appeal consists of Sodium MCPB exported from England on or about April 13, 1963, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, 2nd Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit price less a proportionate share of the invoice ocean freight and insurance charges, less a proportionate share of the appraised value of the metal drums in which the instant merchandise was imported.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question, and that such value is the invoice unit price, less a proportionate share of the invoice ocean freight and insurance charges, less proportionate share of the appraised value of the metal drums in which the involved merchandise was imported.
Judgment will issue accordingly.